Citation Nr: 1234177	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  02-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a peritonsillar abscess (mouth infection), also claimed as a result of Agent Orange exposure. 

2.  Entitlement to service connection for fibrolipoma of the scalp (growth on the head), also claimed as a result of Agent Orange exposure.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from December 1973 to November 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded by the Board for further development in May 2003, September 2003, April 2009 and February 2011 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that while stationed in Germany in 1974, he was exposed to an unknown chemical, which he maintains was likely Agent Orange.  He relates his in-service June 1974 hospital stay for a left tonsillar abscess was caused by that exposure.

In August 2001, Mr. LE, who reports he served with the Veteran, stated that he recalled the Veteran's in-patient treatment in or around June 1974.  Service treatment records also establish that the Veteran was hospitalized for treatment from June 20 to June 24, 1975.  The fact and dates of the treatment are amply documented.

Unfortunately, no efforts have been undertaken to request complete clinical records related to this stay.  The Veteran's records contain only a summary, and the hospital's records, which are maintained separately, may contain relevant information regarding the onset or etiology of his complaints, to include references to chemical exposures.

In a September 2003 Remand, the Board did direct the RO to ask the Veteran to identify what service records were not associated with the claims file, and the RO asked that question of the Veteran in December 2003 correspondence.  However, the in-service clinical records are Federal records, and regulations require VA to make exhaustive efforts to obtain them, until it can be certified that records either do not exist or are otherwise unavailable, so long as the Veteran has submitted sufficient information to allow the records to be identified and located.  38 C.F.R. § 3.159(c)(2).  Ample information indentifying the clinical records is reported in the claims file.

As the clinical records may contain potentially relevant evidence, they must be obtained.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Further remand is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  Submit an appropriate request to the National Personnel Records Center/National Archives through the PIES system requesting clinical (in-patient) treatment records for the Veteran at the 97th General Hospital in Frankfurt, Germany, from June 20, 1975, to June 24, 1975, for treatment of a peritonsillar abscess.

If the records are not available, such must be certified in writing; if due to the closing of the facility, appropriate follow-up with any identified potential custodian of records is required.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


